HOOD, Judge
(dissenting).
In my opinion there was no duty on the part of United States Fidelity and Guaranty Company to notify Catahoula Construction Company of the cancellation of the policy. The policy was cancelled in compliance with the terms of that contract and the provisions of LSA-R.S. 22:636, and it is conceded that as between the insurer and the insured the cancellation became effective on June 3, 1962. Since Catahoula Construction Company had no right to rely on the fact that it would be notified of the cancellation, and since there is no showing that it changed its position in detrimental reliance on representations made by U. S. F. & G., or on representations which might reasonably be inferred from the conduct of the latter, I feel that the insurer is not estopped from urging that the policy was cancelled before the accident occurred.
For these reasons I respectfully dissent.